Appeal by defendant from three judgments of the Supreme Court, Kings County, one rendered September 28, 1977, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence, and two rendered October 17, 1977, convicting him of robbery in the second degree (two counts), upon his pleas of guilty, and imposing sentences. Judgments affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious issues which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Mollen, P. J., Hopkins, Damiani, Titone and Shapiro, JJ., concur.